Exhibit 10.1

 

INDEMNITY AGREEMENT

 

[The Company has entered into an Indemnity Agreement with each of its Directors
in substantially the following form as of the following dates:  Glyn F. Aeppel
—  May 22, 2013; Alan B. Buckelew — September 13, 2011; Bruce A. Choate —
October 30, 1998; John J. Healy, Jr. — October 30, 1998; Timothy J. Naughton —
November 7, 2005; Lance R. Primis — October 30, 1998;  Peter S. Rummell —
September 18, 2007; H. Jay Sarles — November 7, 2005; and W. Edward Walter —
September 16, 2008.]

 

AGREEMENT, as of         ,         (the “Agreement”), between AvalonBay
Communities, Inc., a Maryland corporation (the “Company”) and
                             (the “Indemnitee”).

 

WHEREAS, it is essential to the success of the Company to retain and attract as
directors and officers the most capable persons available;

 

WHEREAS, Indemnitee has agreed to serve as a director of the Company;

 

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies in today’s environment;

 

WHEREAS, the Bylaws (the “Bylaws”) and the Articles of Incorporation (the
“Articles”) of the Company require the Company to indemnify and advance expenses
to its directors and officers to the fullest extent provided by law, and the
Indemnitee has agreed to serve as a director of the Company in part in reliance
on such provisions in the Bylaws and Articles;

 

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Company in an effective manner and Indemnitee’s reliance on the foregoing
provisions in the Bylaws and Articles, and in part to provide Indemnitee with
specific contractual protections in addition to those protections promised
Indemnitee in the Bylaws and Articles and with specific contractual assurance
that the protection promised by such provisions in the Bylaws and Articles will
be available to Indemnitee (regardless of, among other things, any amendment to
or revocation of such provisions in the Bylaws or Articles or any change in the
composition of the Company’s Board of Directors or any acquisition transaction
relating to the Company), the Company wishes to provide in this Agreement for
the indemnification of and the advancing of expenses to Indemnitee to the
fullest extent permitted by law, in addition to any other right to
indemnification to which Indemnitee may be entitled, and as set forth in this
Agreement and, to the extent insurance is maintained, for the continued coverage
of Indemnitee under the Company’s directors’ and officers’ liability insurance
policies;

 

NOW THEREFORE, in consideration of the premises and of the Indemnitee agreeing
to continue to serve as a director of the Company, and intending to be legally
bound hereby, the parties agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                      Certain Definitions.

 

(a)                                 Change in Control.  Change in control shall
be deemed to have occurred upon any of the following events:

 

(i)                                     The acquisition in one or more
transactions by any “Person” (as the term person is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”)) of “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of twenty percent (20%) or more of the combined
voting power of the Company’s then outstanding voting securities (the “Voting
Securities”), provided, however, that for purposes of this Section 1(a)(i), the
Voting Securities acquired directly from the Company by any Person shall be
excluded from the determination of such Person’s Beneficial Ownership of voting
securities (but such Voting Securities shall be included in the calculation of
the total number of Voting Securities then outstanding); or

 

(ii)                                  The individuals who, as of the date
hereof, are members of the Board (the “Incumbent Board”), cease for any reason
to constitute at least two-thirds of the Board; provided, however, that if the
election, or nomination for election by the Company’s shareholders, of any new
director is hereafter approved by a vote of at least two-thirds of the Incumbent
Board, such new director shall, for purposes of this Agreement, be considered as
a member of the Incumbent Board; or

 

(iii)                               Approval by shareholders of the Company of
(A) a merger or consolidation involving the Company if the shareholders of the
Company immediately before such merger or consolidation do not own, directly or
indirectly immediately following such merger or consolidation, more than eighty
percent (80%) of the combined voting power of the outstanding voting securities
of the corporation resulting from such merger or consolidation in substantially
the same proportion as their ownership of the Voting Securities immediately
before such merger or consolidation or (B) a complete liquidation or dissolution
of the Company or an agreement for the sale or other disposition of all or
substantially all of the assets of the Company.

 

(iv)                              Notwithstanding the foregoing, a Change in
Control shall not be deemed to occur solely because twenty percent (20%) or more
of the then outstanding Voting Securities is acquired by (i) a trustee or other
fiduciary holding securities under one or more employee benefit plans maintained
by the Company or any of its subsidiaries or (ii) any corporation which,
immediately prior to such acquisition, is owned directly or indirectly by the
shareholders of the Company in the same proportion as their ownership of stock
in the Company immediately prior to such acquisition.  Nor shall a Change in
Control be deemed to occur solely because any Person (the “Subject Person”)
acquired Beneficial Ownership of 20% or more of the outstanding Voting
Securities as a result of the subsequent acquisition of Voting Securities by the
Company which, by reducing the number of Voting Securities outstanding,
increases the proportional number of shares Beneficially Owned by the Subject
Person, provided that if a Change in Control would occur (but for the operation
of this sentence) as a result of the acquisition of Voting Securities by the
Company, and after such share acquisition by the

 

2

--------------------------------------------------------------------------------


 

Company, the Subject Person becomes the Beneficial Owner of any additional
Voting Securities which increases the percentage of the then outstanding Voting
Securities Beneficially Owned by the Subject Person, then a Change in Control
shall occur.

 

(b)                                 Claim.  Any threatened, pending or completed
action, suit or proceeding, or any inquiry or investigation, whether threatened,
commenced or conducted by the Company or any other party, that Indemnitee in
good faith believes might lead to the institution of any such action, suit or
proceeding, whether civil, criminal, administrative, investigative or other.

 

(c)                                  Expenses.  Expenses consist of attorneys’
fees and all other costs, charges and expenses paid or incurred in connection
with investigating, defending, settling, being a witness in or participating in
(including on appeal), or preparing to defend, be a witness in or participate
in, any Claim relating to any Indemnifiable Event.

 

(d)                                 Indemnifiable Event.  Any event or
occurrence related to the fact that Indemnitee is, was or has agreed to become a
director, officer, employee, agent or fiduciary of the Company, or is, is deemed
to be, or was serving or has agreed to serve in any capacity, at the request of
the Company, in any other corporation, partnership, joint venture, employee
benefit plan, trust or other enterprise, or by reason of anything done or not
done by Indemnitee in any such capacity.  For the purposes of the preceding
sentence, the term “Company” shall be deemed to include Avalon Properties, Inc.,
a Maryland corporation which was merged into the Company on June 4, 1998.

 

(e)                                  Potential Change in Control.  A potential
change in control shall be deemed to have occurred if (i) the Company enters
into an agreement or arrangement, the consummation of which would result in the
occurrence of a Change in Control; (ii) any person (including the Company)
publicly announces an intention to take or to begins taking actions which if
completed would constitute a Change in Control; or (iii) the Board adopts a
resolution to the effect that, for purposes of this Agreement, a Potential
Change in Control has occurred.

 

(f)                                   Voting Securities.  Any securities of the
Company which vote generally in the election of directors.

 

2.                                      Indemnification; Expenses; Procedure.

 

(a)                                 Basic Indemnification Agreement.  In the
event Indemnitee was, is or becomes a party to or witness or other participant
in, or is threatened to be made a party to or witness or other participant in, a
Claim by reason of (or arising in part out of) an Indemnifiable Event, the
Company shall indemnify Indemnitee (without regard to the negligence or other
fault of the Indemnitee) to the fullest extent permitted by applicable law, as
soon as practicable but in no event later than thirty days after written demand
is presented to the Company, against any and all Expenses, judgments, fines,
penalties, excise taxes and amounts paid or to be paid in settlement (including
all interest, assessments and other charges paid or payable in connection with
or in respect of such Expenses, judgments, fines, penalties, excise taxes or
amounts paid or to be paid in settlement) of or in connection with such Claim,
provided, however, that the

 

3

--------------------------------------------------------------------------------


 

Company shall not be required to indemnify Indemnitee for amounts paid or to be
paid in settlement unless such settlement is approved in advance by the Company,
which approval shall not be unreasonably withheld, or subsequently deemed
reasonable by the Company, a court of appropriate jurisdiction, or an
independent legal counsel chosen and approved by both the Company and
Indemnitee.  The Company’s obligation to indemnify Indemnitee under this
paragraph shall be deemed mandatory in all cases without regard to the fault or
negligence of Indemnitee unless it is determined, by final adjudication, that
the liability imposed upon Indemnitee was the result of Indemnitee’s actual
improper receipt of a personal benefit or profit or of Indemnitee’s active and
deliberate dishonesty to the Company.  The Company shall indemnify Indemnitee’s
spouse (whether by statute or at common law and without regard to the location
of the governing jurisdiction) and children to the same extent and subject to
the same limitations applicable to Indemnitee hereunder for claims arising out
of the status of such person as a spouse or child of Indemnitee, including
claims seeking damages from marital property (including community property) or
property held by such Indemnitee and such spouse or child or property
transferred to such spouse or child but such indemnity shall not otherwise
extend to protect the spouse or child against liabilities caused by the spouse’s
or child’s own acts.  If Indemnitee makes a request to be indemnified under this
Agreement (which request need not be made prior to the incurrence of any
Indemnifiable Expenses), the Board of Directors (acting by majority vote of a
quorum consisting of directors who are not parties to the Claim with respect to
the Indemnifiable Event or by majority vote of a committee of two or more
directors who are duly designated to act on the matter by the full Board, or, if
such a quorum is not obtainable and no such committee has been designated,
acting upon an opinion in writing of special independent legal counsel selected
by majority vote of the full Board of Directors (“Board Action”)) shall, as soon
as practicable but in no event later than thirty days after such request,
authorize such indemnification.  Notwithstanding anything in the Company’s
Restated Articles of Incorporation, as amended from time to time, (the
“Articles”), the Company’s Bylaws, as amended from time to time, (the “Bylaws”)
or this Agreement to the contrary, following a Change in Control Indemnitee
shall, unless prohibited by law, be entitled to indemnification pursuant to this
Agreement in connection with any Claim initiated by Indemnitee.

 

(b)                                 Advancement of Expenses.  Notwithstanding
anything in the Articles, the Bylaws or this Agreement to the contrary, if so
requested by Indemnitee, the Company shall advance (within ten business days of
such request) any and all Expenses relating to a Claim to Indemnitee (an
“Expense Advance”), upon the receipt of a written undertaking by or on behalf of
Indemnitee (and without regard to any determination of Indemnitee’s financial
ability to repay such Expense Advance) to repay such Expense Advance if a
judgment or other final adjudication adverse to Indemnitee establishes that
Indemnitee, with respect to such Claim, is not eligible for indemnification.

 

(c)                                  Notice to Insurers.  If, at the time of the
receipt of a notice of a Claim pursuant to Section 2(c) hereof, the Company has
director and officer liability insurance in effect, the Company shall give
prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies.  The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of the

 

4

--------------------------------------------------------------------------------


 

Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policies.

 

(d)                                 Selection of Counsel.  In the event the
Company shall be obligated under Section 2(b) hereof to pay the Expenses of any
proceeding against Indemnitee, the Company, unless the Indemnitee determines
that a conflict of interest exists between the Indemnitee and the Company with
respect to a particular Claim, shall be entitled to assume the defense of such
proceeding, with counsel approved by Indemnitee, which approval shall not be
unreasonably withheld, upon the delivery to Indemnitee of written notice of its
election to do so and of written notice that it is so obligated.  After delivery
of such notice, approval of such counsel by Indemnitee and the retention of such
counsel by the Company, the Company will be not be liable to Indemnitee under
this Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same proceeding, provided that (i) Indemnitee shall have the
right to employ his own separate counsel in any such proceeding in addition to
or in place of any counsel retained by the Company on behalf of Indemnitee at
Indemnitee’s expense; and (ii) if (A) the employment of counsel by Indemnitee
has been previously authorized by the Company, (B) Indemnitee shall have
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of any such defense or (C) the Company shall not, in
fact, have employed counsel to assume the defense of such proceeding, then the
fees and expenses of Indemnitee’s counsel shall be at the expense of the
Company.

 

(e)                                  Litigation Concerning Right to
Indemnification.  If there has been no Board Action or Arbitration (as defined
in Section 3), or if Board Action determines that Indemnitee would not be
permitted to be indemnified, in any respect, in whole or in part, in accordance
with Section 2(a) of this Agreement, Indemnitee shall have the right to commence
litigation in the court which is hearing the action or proceeding relating to
the Claim for which indemnification is sought or in any court having subject
matter jurisdiction thereof and in which venue is proper seeking an initial
determination by the court or challenging any Board Action or any aspect
thereof, and the Company hereby consents to service of process and to appear in
any such proceeding.  Notwithstanding anything in the Articles, the Bylaws or
this Agreement to the contrary, if Indemnitee has commenced legal proceedings in
a court of competent jurisdiction or Arbitration to secure a determination that
Indemnitee should be indemnified under this Agreement, the Articles, the Bylaws
or applicable law, any Board Action that Indemnitee would not be permitted to be
indemnified in accordance with Section 2(a) of this Agreement shall not be
binding in the event that such legal proceedings are finally adjudicated.  Any
Board Action not followed by such litigation or Arbitration shall be conclusive
and binding on the Company and Indemnitee.

 

3.                                      Change in Control.  The Company agrees
that if there is a Change in Control, Indemnitee, by giving written notice to
the Company and the American Arbitration Association (the “Notice”), may require
that any controversy or claim arising out of or relating to this Agreement, or
the breach thereof, shall be settled by arbitration (the “Arbitration”) in San
Jose, California or, at the election of the Indemnitee, Alexandria, Virginia, in
accordance with the Rules of the American Arbitration Association (the
“Rules”).  The Arbitration shall be conducted by a panel of three arbitrators
selected in accordance with the Rules within thirty days of delivery

 

5

--------------------------------------------------------------------------------


 

of the Notice.  The decision of the panel shall be made as soon as practicable
after the panel has been selected, and the parties agree to use their reasonable
efforts to cause the panel to deliver its decision within ninety days of its
selection.  The Company shall pay all fees and expenses of the Arbitration.  The
Arbitration shall be conclusive and binding on the Company and Indemnitee, and
the Company or Indemnitee may cause judgment upon the award rendered by the
arbitrators to be entered in any court having jurisdiction thereof.

 

4.                                      Establishment of Trust.  In the event of
a Potential Change in Control or a Change in Control, the Company shall,
promptly upon written request by Indemnitee, create a Trust for the benefit of
Indemnitee and from time to time, upon written request by or on behalf of
Indemnitee to the Company, shall fund such Trust in an amount, as set forth in
such request, sufficient to satisfy any and all Expenses reasonably anticipated
at the time of each such request to be incurred in connection with
investigating, preparing for and defending any Claim relating to an
Indemnifiable Event, and any and all judgments, fines, penalties and settlement
amounts of any and all Claims relating to an Indemnifiable Event from time to
time actually paid or claimed, reasonably anticipated or proposed to be paid. 
The terms of the Trust shall provide that upon a Change in Control (i) the Trust
shall not be revoked or the principal thereof invaded, without the written
consent of Indemnitee; (ii) the Trustee shall advance, within ten business days
of a request by Indemnitee, any and all Expenses to Indemnitee, not advanced
directly by the Company to Indemnitee (and Indemnitee hereby agrees to reimburse
the Trust under the circumstances under which Indemnitee would be required to
reimburse the Company under Section 2(b) of this Agreement); (iii) the Trust
shall continue to be funded by the Company in accordance with the funding
obligation set forth above; (iv) the Trustee shall promptly pay to Indemnitee
all amounts for which Indemnitee shall be entitled to indemnification pursuant
to this Agreement or otherwise; and (v) all unexpended funds in such Trust shall
revert to the Company upon a final determination by Board Action or Arbitration
or a court of competent jurisdiction, as the case may be, that Indemnitee has
been fully indemnified under the terms of this Agreement.  The Trustee shall be
an independent third party chosen by Indemnitee.  Nothing in this Section 4
shall relieve the Company of any of its obligations under this Agreement.

 

5.                                      Indemnification for Additional
Expenses.  The Company shall indemnify Indemnitee against any and all expenses
(including without limitation attorneys’ fees, subject to Section 20 hereof)
and, if requested by Indemnitee, shall (within ten business days of such
request) advance such expenses to Indemnitee, which are incurred by Indemnitee
in connection with any claim asserted by or action brought by Indemnitee for
(i) indemnification or advance payment of Expenses by the Company under law, the
Articles, the Bylaws, this Agreement, or any other agreement now or hereafter in
effect relating to Claims for Indemnifiable Events and/or (ii) recovery under
any directors’ and officers’ liability insurance policies maintained by the
Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advance expense payment or insurance recovery,
as the case may be.

 

6.                                      Partial Indemnity, Etc.  If Indemnitee
is entitled under any provision of this Agreement to indemnification by the
Company for some or a portion of the Expenses, judgments, fines, penalties,
excise taxes and amounts paid or to be paid in settlement of a Claim but not,
however, for all of the total amount thereof, the Company shall nevertheless
indemnify

 

6

--------------------------------------------------------------------------------


 

Indemnitee for the portion thereof to which Indemnitee is entitled.  Moreover,
notwithstanding any other provision of this Agreement, to the extent that
Indemnitee has been successful on the merits or otherwise in defense of any or
all Claims relating in whole or in part to an Indemnifiable Event or in defense
of any issue or matter therein, including, without limitation, dismissal without
prejudice, Indemnitee shall be presumed to be entitled to indemnification
against any and all Expenses, judgments, fines, penalties, excise taxes and
amounts paid or to be paid in settlement of such Claim or Claims in connection
with any determination made or to be made by Board Action, Arbitration or a
court of competent jurisdiction whether and to what extent Indemnitee is
entitled to be indemnified hereunder, and the burden of proof shall be on the
Company to establish that Indemnitee is not so entitled.

 

7.                                      No Presumption.  For purposes of this
Agreement, the termination of any claim, action, suit or proceeding, by
judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contenders, or its equivalent, shall not
create a presumption that Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law or this Agreement.

 

8.                                      Contribution.  In the event that the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any Claim relating to an Indemnifiable Event, in
such proportion as is deemed fair and reasonable in light of all of the
circumstances of such action by Board Action or Arbitration or by the court
before which such action was brought in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event
(s) and/or transaction (s) giving cause to such action; and/or (ii) the relative
fault of the Company (and its other directors, officers, employees and agents)
and Indemnitee in connection with such event(s) and/or transaction(s). 
Indemnitee’s right to contribution under this Section 8 shall be determined in
accordance with, pursuant to and in the same manner as, the provisions in
Sections 2 and 3 hereof relating to Indemnitee’s right to indemnification under
this Agreement.

 

9.                                      Notice/Cooperation by Indemnitee. 
Indemnitee shall, as a condition precedent to Indemnitee’s right to be
indemnified under this Agreement, give the Company notice in writing as soon as
practicable of any Claim made against Indemnitee for which indemnification will
or could be sought under this Agreement.  Such notice shall contain the written
affirmation of the Indemnitee that the standard of conduct necessary for
indemnification hereunder has been satisfied.  Notice to the Company shall be
directed to the Secretary of the Company in the manner provided in Section 19
hereof.  Indemnitee shall give the Company such information and cooperation with
respect to such Claim as it may reasonably require and as shall be within
Indemnitee’s power.  A delay or defect in the notice under this Section 9 shall
not invalidate the Indemnitee’s right to indemnity under this Agreement unless,
and only to the extent that, such delay or defect materially prejudices the
defense of the Claim or the availability to the Company of insurance coverage
for such Claim.  Failure to give notice under this Section shall not be a
defense if the Company has actual notice of the Indemnitee’s claim for
indemnification.

 

7

--------------------------------------------------------------------------------


 

10.                               Non-exclusivity, Etc.  The rights of the
Indemnitee hereunder shall be in addition to any other rights Indemnitee may
have under the Articles or Bylaws or applicable law, and nothing herein shall be
deemed to diminish or otherwise restrict Indemnitee’s right to indemnification
under any such other provision.  To the extent applicable law or the Articles or
the Bylaws of Company, as in effect on the date hereof or at any time in the
future, permit greater indemnification than as provided for in this Agreement,
the parties hereto agree that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such law or provision of the Articles or Bylaws
and this Agreement shall be deemed amended without any further action by the
Company or Indemnitee to grant such greater benefits.  Indemnitee may elect to
have Indemnitee’s rights hereunder interpreted on the basis of applicable law in
affect at the time of execution of this Agreement, at the time of the occurrence
of the Indemnifiable Event giving rise to a claim or at the time indemnification
is sought.

 

11.                               Liability Insurance.

 

(a)                                 To the extent the Company maintains at any
time an insurance policy or policies providing directors’ and officers’
liability insurance, Indemnitee shall be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any other Company director or officer under such insurance
policy.  The purchase and maintenance of such insurance shall not in any way
limit or affect the rights and obligations of the parties hereto, and the
execution and delivery of this Agreement shall not in any way be construed to
limit or affect the rights and obligations of the Company and/or of the other
parties under any such insurance policy.

 

(b)                                 For seven years after the Indemnitee no
longer serves as a director or officer of the Company, the Company (or its
successor or successors) shall continue to provide directors’ and officers’
liability insurance for events occurring during his service with the Company on
terms no less favorable in terms of coverage and amount than such insurance
maintained by the Company at the date of the Indemnitee’s separation from the
Company.  In the event such coverage is not available, the maximum available
coverage shall be maintained pursuant to this covenant.

 

12.                               Period of Limitations.  No legal action shall
be brought and no cause of action shall be asserted by or on behalf of the
Company or any affiliate of the Company against Indemnitee, Indemnitee’s spouse,
heirs, executors or personal or legal representatives after the expiration of
two years from the date of accrual of such cause of action, and any claim or
cause of action of the Company or its affiliate shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
two-year period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action such shorter period shall
govern.

 

13.                               Amendments Etc.  Except as provided in
Section 10 hereof, no supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto.  No
waiver of any of the provisions of this Agreement shall be deemed

 

8

--------------------------------------------------------------------------------


 

or shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

 

14.                               Subrogation.  In the event of payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery with respect to such payment of Indemnitee, who
shall execute all papers required and shall do everything that may be necessary
to secure such rights, including the execution of such documents necessary to
enable the Company effectively to bring suit to enforce such rights.

 

15.                               No Duplication of Payments.  The Company shall
not be liable under this Agreement to make any payment in connection with any
Claim made against Indemnitee to the extent Indemnitee has otherwise actually
received payment (under any insurance policy, Bylaw or otherwise) of the amounts
otherwise Indemnifiable hereunder.

 

16.                               Binding Effect, Etc.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable against and by the
parties hereto and their respective successors, assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company), spouses, heirs
and personal and legal representatives.  The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all, or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place, but the absence of
any such writing shall not be a defense to any claim for indemnity made
hereunder.  This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as a director and/or officer of the Company or of
any other enterprise at the Company’s request.

 

17.                               Severability.  The provisions of this
Agreement shall be severable in the event that any of the provisions hereof
(including any provision within a single section, paragraph or sentence) are
held by a court of competent jurisdiction to be invalid, void or otherwise
unenforceable, and the remaining provisions shall remain enforceable to the
fullest extent permitted by law.

 

18.                               Exceptions. Any other provision herein to the
contrary notwithstanding, the Company shall not be obligated pursuant to the
terms of this Agreement to indemnify the Indemnitee in the following
circumstances:

 

(a)                                 Insured Claims.  The Company shall not be
obligated to indemnify Indemnitee for expenses or liabilities of any type
whatsoever (including, but not limited to, judgments, fines, ERISA excise taxes
or penalties and amounts paid in settlement) to the extent that Indemnitee has
otherwise actually received payment, or payments have been made on behalf of
Indemnitee, with respect to such expense or liability (under any insurance
policy, provision of the Company’s Articles or Bylaws, or otherwise) of amounts
otherwise Indemnifiable hereunder; or

 

9

--------------------------------------------------------------------------------


 

(b)                                 Claims Under Section 16(b).  The Company
shall not be obligated to indemnify Indemnitee for expenses and the payment of
profits arising from the purchase and sale by Indemnitee of securities in
violation of Section 16(b) of the Securities Exchange Act of 1934, as amended,
or any similar successor statute.

 

19.                               Notices.  All notices, requests, demands and
other communications required or permitted hereunder shall be in writing and
shall be deemed to have been duly given when delivered by hand or when mailed by
certified registered mail, return receipt requested, with postage prepaid:

 

(a)

If to Indemnitee, to:

 

 

 

[NAME OF DIRECTOR]

 

[ADDRESS]

 

or to such other person or address which Indemnitee shall furnish to the Company
in writing pursuant to the above.

 

(b)

If to the Company, to:

 

 

 

AvalonBay Communities, Inc.

 

[ADDRESS]

 

ATTN: Secretary

 

or to such person or address as the Company shall furnish to Indemnitee in
writing pursuant to the above.

 

20.                               Attorneys’ Fees.  In the event that any action
is instituted by Indemnitee under this Agreement to enforce or interpret any of
the terms hereof, Indemnitee shall be entitled to be paid all court costs and
expenses, including reasonable attorneys’ fees, incurred by Indemnitee with
respect to such action, unless as a part of such action, a court of competent
jurisdiction determines that each of the material assertions made by Indemnitee
as a basis for such action were not made in good faith or were frivolous.  In
the event of an action instituted by or in the name of the Company under this
Agreement or to enforce or interpret any of the terms of this
Agreement, Indemnitee shall be entitled to be paid all court costs and expenses,
including attorneys’ fees, incurred by Indemnitee in defense of such action
(including with respect to Indemnitee’s counterclaims and cross-claims made in
such action), unless as a part of such action the court determines that each of
Indemnitee’s material defenses to such action were made in bad faith or were
frivolous.

 

21.                               Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Maryland, which laws are applicable to contracts made and to be performed in
such state without giving effect to the principles of conflicts of laws.

 

10

--------------------------------------------------------------------------------


 

22.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall constitute an original and all
of which together shall constitute a single agreement.

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first set forth above.

 

 

AVALONBAY COMMUNITIES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

 

 

 

Name:

 

11

--------------------------------------------------------------------------------